Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 3/27/2020

 
Claims pending	1-16 
Claims currently under consideration	1-16 


Priority
This application has a filing date of 10/23/2019 and is a 371 of PCT/EP2018/060498 filed 04/24/2018. 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to UNITED KINGDOM document no. 1706477.5 filed 04/24/2017. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1,2,4,8,10-12,14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al (1994 JBC 269:12468-74).
Hart discloses throughout the document and especially the title and abstract, binding of phage displaying a cyclic RGD and other peptides to cell surface integrins. More particularly in figures 1, 3, 6 and 8, Hart screens a library of peptide ligands, said library comprising a plurality of polypeptides fused internally to a molecular scaffold at two amino acid residues by: (a) displaying said library of peptide ligands on a phage, wherein each library member comprises two or more reactive groups (e.g. amino and carboxy termini) which form a covalent linkage to the molecular scaffold, and at least one loop which comprises a sequence of amino acids subtended between two of said reactive groups; (b) exposing the library to one or more target antigens which are present in a lipid bilayer membrane system of a mammalian cell; and (c) screening the libraries for binding against the target, and selecting library members which bind target. The foregoing reads on claims 1;2;4; necessarily on the resistance to extracellular enzymes of claims 11-12; inherently on claim 14 (when including sidechains) and appears to read on claims 8 and 10 as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,2,4,8,10-12,14 and 3,8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al (US PG-Pub 1994 JBC 269:12468-74) in view of Teufel et al (WO 2016/067035) as evidenced by Winter et al (WO 2009/098450 – IDS entry 4/2/2020) if necessary.
	Hart is relied upon as above.
	The Hart reference does not teach: over 10,000 peptide ligands of claim 3; screening for cross-species reactivity of claim 13; nor multi-specific ligands of claim 15.
	Teufel teaches throughout the document and especially the abstract and pp 4 to 5, tricysteinyl peptides referred to as 17-69-07 bicyclized with tris(bromomethyl) benzene and derivatives thereof that bind mammalian cell surface protein MT1-MMP. At p 38 under ‘phage selections’ and as in present claim 3, Teufel specifies said bicyclic peptides were identified from a 6x6 random library (with over 104 members) generated in the manner of Winter.  As in claims 13 and 15, at p 57+, Teufel teaches preparing multispecific derivatives of 17-69-07 and evaluating their plasma proteolytic stability and crossreactivity in humans, dogs and mice. The foregoing Teufel passages further or appear to read on claims 8,9,10,11,12,14,16.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to generate greater numbers of RGD variants than disclosed by Hart et al including multispecific derivatives as drug candidates and/or evaluate cross-species reactivity and/or plasma stability with a larger phage display library such as performed by Teufel et al.
One of ordinary skill in the art would have been motivated to generate greater numbers of RGD variants than disclosed by Hart et al including multispecific derivatives 
One of ordinary skill in the art would have had a reasonable expectation of success in applying the phage bio/chemistry of Teufel et al toward the RGD variants of Hart since indeed Teufel et al expressly specify RGD peptides which bind integrins may be incorporated at p 21 lines 24-25.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-10,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the target molecule" in line 2. Claim 5 recites the limitation "the target molecule" in line 2. Claim 6 recites the limitation "the target molecule" twice in lines 2 to 3. Claim 8 recites the limitation "the target molecule" in line 2. Claim 9 recites the limitation "the target molecule" in lines 1-2. Claim 10 recites the 
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claim 6 or 8 or 19 are rejected as being indefinite as well.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639
13JUL2021 7:00 pm